Determination unanimously confirmed without costs and petition dismissed. Memorandum: The determination that petitioner, an inmate at Attica Correctional Facility, violated inmate rule 107.11 (7 NYCRR 270.2 [B] [8] [ii]) on two occasions is supported by substantial evidence. The inmate misbehavior report described each incident in detail, and each report was authored by an eyewitness (see, Matter of Foster v Coughlin, 76 NY2d 964, 966; Matter of Perez v Wilmot, 67 NY2d 615, 616-617). Petitioner’s denial and contrary testimony raised a credibility issue, and the Hearing Officer was entitled to credit the statements made in each misbehavior report (see, Matter of Perez v Wilmot, supra, at 617). The contention that petitioner was denied his right to a fair and impartial Hearing Officer is devoid of merit. (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present—Pine, J. P., Fallon, Doerr, Balio and Boehm, JJ.